Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000919
                                                         02-DEC-2014
                                                         10:14 AM

                          SCWC-14-0000919


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


MARILYN H. MITCHELL, Individually and as Personal Representative

of the ESTATE OF GILBERT MINORU SUGAI, Deceased, ANNA SUGAI, DON

  P. SUGAI, and DIANA SUGAI, Respondents/Plaintiffs-Appellees,


                                 vs.


    AURORA C. MARIANI, M.D., Petitioner/Defendant-Appellant,


                                 and


  WAHIAWA GENERAL HOSPITAL, WAHIAWA NURSING AND REHABILITATION

   CENTER, and BARON C.K.W. WONG, M.D., Defendants-Appellees. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-14-0000919; CIVIL NO. 12-1-2190-08)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on

October 24, 2014, is hereby rejected.

          DATED:   Honolulu, Hawai'i, December 2, 2014.

Kelvin H. Kaneshiro,           /s/   Mark E. Recktenwald

for petitioner
                /s/   Paula A. Nakayama

David L. Fairbanks and         /s/   Sabrina S. McKenna

Gregory Y. P. Tom, 
           /s/   Richard W. Pollack

for respondents

                               /s/   Michael D. Wilson